IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI NOV 26 204
EASTERN DIVISION ROTH
UNITED STATES OF AMERICA
v. CRIMINAL NO. 2:19cr41-KS-MTP

PERCY DONTAE SMITH, III
AGREED PRELIMINARY ORDER OF FORFEITURE
Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,

PERCY DONTAE SMITH, III, by and with the consent of his attorney, and the UNITED

STATES OF AMERICA (hereinafter “Government”), PERCY DONTAE SMITH, III agrees

that the following findings are correct, and further agrees with the adjudications made herein.

Accordingly, the Court finds as follows:

1, The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge
of the consequences, entered into a Plea Agreement and Plea Supplement with the
Government to forfeit such property.

Ze The Defendant agrees, the

Phoenix Arms, Model HP22<A, 22 caliber pistol, SN: 4260741; and
Any and all ammunition seized

constitutes or was derived from proceeds that the defendant obtained, directly or indirectly,
as a resuii Of the offenses charged in the Indictment and/or was used, or intended to be
2

used. in any manner or part, to commit, or to facilitate the commission of the offenses

charged in the Indictment. Such property is, therefore, subject to forfeiture pursuant to

Title 21 U.S.C. § 853.
The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure, and Title 18 U.S.C. § 982 require the Court to order the forfeiture of the:

Phoenix Arms, Model HP22A, 22 caliber pistol, SN: 4260741; and
Any and all ammunition seized

at, and as 2 part of, the sentencing proceeding. The Defendant does hereby waive such
requirerment -ad the requirement that the forfeiture be made a part of the sentence as
ordered by the Court in the document entitled, "Judgment in a Criminal Case.” The
Defendant and his attorney further agree that the Court should enter this Order
immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence
of the Court regardless whether ordered at that proceeding and/or whether attached as a
part of the said “Judgment in a Criminal Case.”

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a. Phat the Defendant shall forfeit to the United States,

Phoenix Arms, Model HP22A, 22 caliber pistol, SN: 4260741; and

Any and all ammunition seized
b. Toe Court has determined, based on the Defendant’s Plea Agreement and Plea
Supp!ement, that the following property is subject to forfeiture pursuant to Title 21

U.S.C. § 853, that the Defendant had an interest in such property and that the

a

Government has established the requisite nexus between such property and such

O1enses.
o

The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(b)(6).

Any person, other than the above named Defendant, asserting a legal interest in the
sud)ect property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjucicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to Title 21 U.S.C. § 853(n).
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shail secome final as to the Defendant upon entry of this preliminary order and
shall be made part of the sentence and included in the judgment. If no third party
files a timely claim, this order shall become the Final Order of Forfeiture, as
provided by Fed. R. Crim. P. 32.2(c)(2).

Any petition filed by a third party asserting an interest in the subject property shall
oe signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the time

“rcumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought.

h. Atter the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).

1. The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in Title 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

Fea!
SO ORDERED AND ADJUDGED this 2 day of N pve e_ 2019.
me STATES DISTRICT JUDGE

 

AGREED:

BBLS Mba

ANNETTE WILLIAMS
Assistant United States Attorney

Loo Brit,
PERCY D@ATAE SMITH. I

Deiendant

 

   
    

Aitomey for Dey
